INTERNATIONAL COMMERCIAL TELEVISION INC. COMMENT LETTER RESPONSES FOR FORM 10-KSB FOR THE YEAR ENDED DECEMBER 31, 2007 Form 10-KSB for Fiscal Year Ended December 31, 2007 1. Framework Used By Management To Evaluate Internal Controls Management used the framework based on the criteria set forth in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission.We have added discussion of this under item 8A of our 10-KSB for the year ended December 31, 2007. 2.
